465 F.2d 1400
Charles HAWKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-2669 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Oct. 5, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 In his motion filed pursuant to 28 U.S.C. Sec. 2255 the appellant contended that his conviction and sentence should be set aside because his guilty plea was entered without an understanding of the nature of the charge against him, and without an understanding of the consequences of the plea


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966